Memorandum Opinion and Order
Per Curiam,
The appellant, an unsuccessful claimant of unemployment compensation, while driving his employer’s tractor-trailer truck had two accidents on the same day. In each, the claimant, who was following another vehicle on ice and snow covered roads was unable to bring his vehicle to safe stops. In the first, he avoided striking the leading vehicle, which had gone into a spin, by jackknifing his equipment. As a result more than $2,000 in damages was done to the tractor-trailer. In the second incident, the claimant was unable to stop his equipment before colliding with the leading vehicle which had stopped at an intersection to make a left-hand turn. This accident was the cause of more than $4,800 in damages. The claimant was not charged with violating the traffic laws in the first instance; but in the second he was charged with driving too fast for conditions and paid the fine. There is substantial evidence in this record that the claimant was negligent in both instances which, contrary to the claimant’s argument in this appeal, amply supports the conclusion that on these occasions the claimant demonstrated substantial disregard for his employer’s interests and committed acts of disqualifying willful misconduct. Schappe v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 249, 392 A.2d 353 (1978).
Order affirmed.
Per Curiam Order
And Now, this 22nd day of September, 1981, the decision of the Board of Review made July 30, 1980, is affirmed.